DocuSign Envelope ID: 73BB6C84-5863-4DA2-826F-379D8D8841F4




                                                   Notice of Consent                               Exhibit A

                          Tyler Bort
                     I, _________________________, consent and agree to be a party-plaintiff to a lawsuit

            brought under the Fair Labor Standards Act for claims of unpaid wages against my former

            employer(s). I understand that this lawsuit is brought under the Fair Labor Standards Act. I hereby

            consent, agree, and opt-in to become a party-plaintiff and be bound by any judgment of the Court or

            any settlement of this action. I also designate Herrmann Law, PLLC, its associated attorneys, and any

            other attorneys with whom they may associate (“the Attorneys”) to prosecute my wage claims.

                     In the event the case is certified and then decertified, I authorize Herrmann Law, PLLC to

            use this Consent Form to re-file my claims in a separate or related action against my employer.


                                                                              7/3/2019

              Signature                                                      Date

               Tyler Bort

              Printed Name
